DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 05/27/2022, with respect to the rejections of claims 1-6, 8-10, 12, 23-28, 30 and 32-33 under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 Meeting 90 bis, Prague, CZ, 9th-13th October 2017, R1-1718622, Agenda item: 7.3.3.3, Source: Nokia, Nokia Shanghai Bell, Title: On CBG based transmissions, now onwards Document Nokia), in view of Chen et al., (Pub. No.: US 2019/0149173 A1), and further in view of (3GPP TSG RAN WG1 Meeting NR#3, Nagoya, Japan 18th-21st September 2017, R1-1716257, Agenda item: 6.3.3.3, Source: InterDigital, Inc., Title: CBG-based (re)-transmission, now onwards Document InterDigital) have been fully considered and are persuasive.  Therefore, the final rejection dated 04/27/2022 has been withdrawn.

Allowable Subject Matter
4.	Claims 1-6, 8-10, 12, 23-28, 30, 32 and 33 (now 1-19) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1, 12, 23, and 33 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“a receiver that receives a first signal for indicating a parameter of K1, wherein K1 is a quantity of transport blocks in a downlink associated set, K1 is also equal to a number of hybrid automatic repeat request bits, K1 is an integer greater than one, and the first signal is received from a network device and indicates K1 as a first integer value; and”
“receives a second signal for indicating a parameter of K2, wherein K2 is a quantity of hybrid automatic repeat request acknowledgement bit fields in a hybrid automatic repeat request acknowledgement codebook, and the second signal is received from the network device and indicates K2 as a second integer value;”
“a processor that determines, based on the first signal and the second signal, a size of the hybrid automatic repeat request acknowledgement codebook;”
“a transmitter that transmits the hybrid automatic repeat request acknowledgement codebook, wherein the hybrid automatic repeat request acknowledgement codebook comprises a first part including the K1 number of hybrid automatic repeat request acknowledgement bits and a second part indicating including K2 hybrid automatic repeat request acknowledgement bit fields, wherein each bit in the first part corresponds to one transport block in the downlink association set, and each hybrid automatic repeat request acknowledgement bit field in the second part corresponds to one incorrectly decoded transport block in the downlink association set.”
	Thus, the claims being interpreted in consideration of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463